UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4218


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JACK DEON COOPER, a/k/a Donald Deon Jones,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:10-cr-00124-1)


Submitted:   August 26, 2011                 Decided:   September 2, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     R. Booth
Goodwin II, United States Attorney, William B. King, II,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jack    Deon      Cooper   pled        guilty    to    distribution     of

oxycodone, in violation of 21 U.S.C. § 841(a)(1) (2006), and was

sentenced to a term of ninety-six months.                         Cooper appeals his

sentence, contending that the district court clearly erred in

treating $5000 he agreed to deliver from one co-conspirator to

another as relevant conduct.             U.S. Sentencing Guidelines Manual

§§ 1B1.3, 2D1.1 (2010).           We affirm.

             On July 16, 2010, Cooper drove from Detroit, Michigan,

to Craigsville, West Virginia, and sold 145 Oxycodone pills to

Chrissy May for $10,000.           May had recently been arrested and was

cooperating       with    authorities,        who    set     up    audio    and   video

equipment    in     her   house   to    record      the    transaction.        May   had

bought oxycodone from Cooper before, as well as from “Manny,” an

associate of his.         While Cooper was at her house, May gave him

$5000   to   deliver      to   Manny.     In     the      presentence      report,   the

probation officer recommended that an additional seventy-seven

oxycodone pills, the number $5000 would buy, should be included

in   Cooper’s       relevant      conduct      because       it     was    “reasonably

foreseeable” to him that the money was payment for oxycodone May

had previously obtained from Manny.                  See USSG § 1B1.3(a)(1)(B).

Cooper objected that he did not know that the money was for a

drug debt.



                                          2
               The audio recording of Cooper’s transaction with May

was so poor that it did not reveal whether May told Cooper that

the    $5000    was       for    payment    of     her   drug   debt.     At    Cooper’s

sentencing,         May       testified    that    she   owed   money    to    Manny    for

Oxycodone and he had agreed to take $5000 in payment of her

debt.     May could not remember whether she told Cooper what the

money was for, but she testified that he would have understood

that the money was to pay off a drug debt to Manny, because he

knew that was the basis of their relationship.                            The district

court determined that Cooper would have known the money was for

a drug debt because “the only dealings that existed between

Manny and Chrissy May were oxycodone transactions[.]”                          The court

further found that Cooper was involved in a jointly undertaken

criminal activity, and was properly held responsible for the

$5000.

               On   appeal,       Cooper    argues       that   May’s   debt    to   Manny

could not have been “reasonably foreseeable” to him because it

was incurred before the single drug distribution to which he

pled    guilty.           A    district    court    commits     procedural     error    by

basing a sentence on clearly erroneous facts.                           Gall v. United

States, 552 U.S. 38, 51 (2007).

               When an offense involves “jointly undertaken criminal

activity,” regardless of whether it is charged as a conspiracy,

the     defendant         is     accountable       for    his    own    conduct,       USSG

                                              3
§ 1B1.3(a)(1)(A),    as    well    as,       for   sentencing     purposes,      “all

reasonably    foreseeable        acts    and       omissions      of    others    in

furtherance of the jointly undertaken criminal activity,” which

“occurred during the commission of the offense of conviction, in

preparation for that offense, or in the course of attempting to

avoid   detection   or    responsibility           for   that    offense.”       USSG

§ 1B1.3(a)(1).      Cooper points out that Application Note 2 to

§ 1B1.3 states:

           A defendant’s relevant conduct does not
           include   the   conduct   of  members    of   a
           conspiracy prior to the defendant’s joining
           the conspiracy, even if the defendant knows
           of the conduct (e.g., in the case of a
           defendant   who    joins   an  ongoing     drug
           distribution conspiracy knowing that it had
           been selling two kilograms of cocaine per
           week,   the   cocaine   sold  prior   to    the
           defendant joining the conspiracy is not
           included as relevant conduct in determining
           the defendant’s offense level).

           We note that the court did not attribute the debt to

Cooper as reasonably foreseeable conduct of his co-conspirators.

Rather, Cooper was held responsible for his own conduct.                          The

court found that he agreed to deliver money from May to Manny

when his knowledge of May’s past drug dealings with Manny gave

him reason to infer that the money was drug proceeds.                        He thus

aided   and   abetted     the    ongoing       drug      distribution    agreement

between May and Manny, and in so doing he knowingly aided that

conspiracy.      Thus,    in    attributing        the   $5000    to   Cooper,    the


                                         4
district       court    correctly        held      him     responsible          under

§ 1B1.3(a)(1)(A),      which     provides      that   a   defendant’s     relevant

conduct    includes    “all     acts   and     omissions      committed,    aided,

abetted, counseled, commanded, induced, procured, or willfully

caused by the defendant[.]”

              We   therefore    affirm       the   sentence    imposed     by    the

district court.        We dispense with oral argument because the

facts   and    legal   contentions     are     adequately     presented     in   the

materials     before   the     court   and     argument    would   not     aid   the

decisional process.



                                                                           AFFIRMED




                                         5